Title: From Benjamin Franklin to Samuel Cooper, 25 July 1773
From: Franklin, Benjamin
To: Cooper, Samuel


Dear Sir,
London, July 25th. 1773.
I wrote to you on the 7th Instant pretty fully, and am since favor’d with yours of June 14.
I am much pleased with the Proposal of the Virginia Assembly, and the respectful manner in which it has been received by ours. I think it likely to produce very salutary Effects.
I am glad to know your Opinion that those Letters came seasonably and may be of publick Utility. I accompanied them with no Restriction relating to myself; My Duty to the Province as their Agent I thought required the Communication of them as far as I could; I was sensible I should make Enemies there, and perhaps might offend Government here; but those Apprehensions I disregarded. I did not expect, and hardly still expect, that my sending them could be kept a secret: But since it is so hitherto, I now wish it may continue so, because the Publication of the Letters contrary to my Engagement, has changed the Circumstances. If they serve to diminish the Influence and demolish the Power of the Parties whose Correspondence has been and would probably have continued to be so mischievous to the Interests and Rights of the Province, I shall on that Account be more easy under any Inconveniencies I may suffer, either there or here, and shall bear as well as I can the Imputation of not having taken sufficient Care to insure the Performance of my Promise.
I think Government can hardly expect to draw any future Service from such Instruments, and one would thence suppose they must soon be dismiss’d. We shall see.
I hope to be favoured with a Continuance of your Correspondence and Intelligence while I stay here; it is highly useful to me, and will be, as it always has been, pleasing every where. I am ever, Dear Sir, Your obliged and most obedient humble Servant,
B Franklin
Revd. Doctor Cooper.
 
Addressed: To / The Revd Doctor Cooper / Boston
